Citation Nr: 0936298	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that declined to reopen a previously 
denied claim of entitlement to service connection for a back 
disability.  

Since the October 2007 certification of his appeal to the 
Board, the Veteran has submitted additional evidence but has 
waived his right to have the RO initially consider it.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2008).


FINDINGS OF FACT

1.  The Veteran did not appeal the Board's May 2001 decision 
affirming the RO's March 1995 denial of his claim for service 
connection for a back disability.

2.  The additional evidence submitted since that May 2001 
Board decision is not cumulative or redundant of evidence 
already of record, relates to an unestablished fact necessary 
to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.

3.  The most probative competent medical evidence of record 
establishes that the Veteran's back disability is less likely 
as not related to his military service, including as due to 
his in-service complaints of back symptoms.  


CONCLUSIONS OF LAW

1.  The Board's May 2001 decision denying the Veteran's claim 
for service connection subsumes the RO's March 1995 decision 
and is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2008).

2.  New and material evidence has been received since the May 
2001 Board decision to reopen the Veteran's claim for service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's back disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
May 2005, prior to the initial AOJ decision in September 
2005.  The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claim was 
subsequently readjudicated after providing the Veteran with 
an opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claim with appropriate evidence, and he was provided with the 
text of the relevant regulations relating to VA's duty to 
notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in June 2006.  There is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection for a 
back disability.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening a claim.  The Board finds that a determination 
as to whether the requirements outlined in Kent is moot, as 
the Board is reopening the claim.

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claim at this time.   
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claim has not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claim 
that shows he understood the need to provide VA with 
information and evidence to support his claim. As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claim are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records (STRs) are in the claims 
file.  VA treatment records are in the record.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Veteran was afforded a VA examination in conjunction with his 
claim in April 2007.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  New and Material Evidence

The RO originally denied the Veteran's claim for service 
connection for a back disability in a March 1995 rating 
decision.  He appealed that decision to the Board, and the 
Board affirmed the RO's decision in a May 2001 decision.  The 
Veteran did not appeal the Board's decision. 

When a rating decision issued by the RO denying a claim is 
affirmed by the Board on appeal, the Board's decision 
subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  Because 
the Veteran did not appeal the Board's May 2001 decision, 
it is final.  38 C.F.R. § 20.1100.  

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in April 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and the Veteran's 
own statements.  The Board found that while the Veteran had 
been diagnosed with and treated for a back disability since 
his separation from service, a chronic back disability, 
including arthritis, was not shown during service or within 1 
year of separation of service and was not medically indicated 
to have resulted from any in-service disease or injury.

Newly received evidence includes a November 2005 letter from 
a private physician, S.G., M.D., providing that the Veteran's 
current back disability may have developed during his time in 
the military.  The Board finds that this opinion is evidence 
that is both new and material, as it suggests that there may 
be an etiological relationship between the Veteran's military 
service and his claimed disability.  The opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of an appellant's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Veteran's claim 
for service connection for a back disability is reopened.

III.  Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain conditions like degenerative joint disease (i.e., 
arthritis) are chronic per se and, therefore, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; in the absence of proof of 
current disability, there is no valid claim).  Here, the 
report of the Veteran's April 2007 VA C&P Examination 
provides a diagnosis of thoracolumbar strain, with 
degenerative changes on x-ray and with residuals of chronic 
pain and left-sided radiculopathy.  Thus, there is no 
disputing that he has a back disability.  Consequently, 
the determinative issue is whether his current back 
disability is attributable to his military service - and, in 
particular, to in-service back symptoms.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran asserts that his back disability is due to an 
incident in service involving his falling off a platform 
approximately in 1959.  See his recorded history in the April 
2007 VA C&P Examination report.  But as a layman lacking the 
necessary medical training and expertise, he is not competent 
to opine as to the etiology of his back disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's STRs show that in February 1960 he was treated 
for back pain after he fell from a platform.  His back was 
noted as being slightly tender over the lumbosacral region on 
flexion, but there were no abrasions or lacerations.  His 
STRs also show that he received treatment for his back in 
1962.  In June 1967, he received treatment for genitourinary 
symptoms and reported that he had no frequent backaches.  The 
April 1982 retirement examination report indicates that his 
spine and back were determined to be normal.

Nevertheless, the Veteran asserts that, during the many years 
since, he has continued to experience back pain and that over 
time it has gotten progressively worse.  See his recorded 
history on his April 2007 VA C&P Examination.  He also 
submitted statements from his wife and daughter corroborating 
this assertion.  A May 2008 letter from his wife notes his 
"chronic back pain" among his health problems and provides 
that the Veteran has had his physical health problems for 
"many years."  A May 2008 letter from his daughter also 
provides that the Veteran has had back pain for over 25 
years.  And, although the Veteran, his wife, and his daughter 
are laypersons, they are competent to opine as to the 
observable symptoms associated with this claimed condition.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The record also contains medical evidence arguably in support 
of the Veteran's assertions regarding the chronicity of his 
back problems.  A letter from a private physician, T.L.G., 
M.D., which was received in June 2008, provides that he has 
been treating the Veteran for the past couple of decades for 
his back disability.  This letter also provides that the 
Veteran's medical history indicates that he has been "in 
pain for many, many years" and that "[i]t would be safe to 
surmise that [the Veteran's] lower lumbar problem was created 
by severe pain which occurred many years ago and increasingly 
progressed over the years."  Although this suggests that the 
Veteran's back disability is attributable to some distant 
occurrence, it does not specifically address the matter of 
whether this distant occurrence was in-service or post-
service.  

A July 2006 letter from another private physician, S.G., 
M.D., provides that the Veteran's "ongoing persistent" back 
symptoms are indicative of a progression of degenerative 
change over time.  Another letter from Dr. S.G., dated in 
June 2005, provides that he has been treating the Veteran's 
back disability "for several years."  In a November 2005 
letter, Dr. S.G. provided that the Veteran developed back 
pain while in the military and that his current back symptoms 
"may have developed during his time in the military."  

The record also contains competent medical evidence 
indicating that the Veteran's current back disability is not 
etiologically related to his military service.  The April 
2007 VA examiner determined, after examining the Veteran and 
reviewing his claims file, that it was less likely than not 
that the Veteran's current back disability was attributable 
to his in-service injury in 1960.  The Veteran's service 
treatment records reflected several complaints and 
evaluations relating to low back pain with several 
etiologically different diagnoses as the cause of the pain.  
The examiner reasoned that it was unlikely that the injury in 
1960 caused significant back trauma and yet allowed him to 
spend an additional 23 years in service with minimal symptoms 
and no evidence of pathology.  Additionally weighing towards 
against a finding of continuity was the Veteran's April 1983 
VA examination that did not note any back condition or 
abnormalities, and that the Veteran did not seek treatment 
until 1994, 10 years following his separation from service.  

After reviewing the evidence, the Board concludes that the 
opinion provided by the April 2007 VA examiner is more 
probative than the opinions the Veteran submitted from his 
private physicians in support of his claim.  The April 2007 
opinion is thorough, well-reasoned, and based on an 
independent review of the relevant evidence, including the 
Veteran's history and an objective clinical evaluation.  In 
contrast, although the private opinions suggest that the 
Veteran's back disability has been present for many years and 
did not recently develop, the opinions are predominantly 
speculative in nature, in that none of the proffered opinions 
definitively relate his current back disability to his active 
service.  Although the November 2005 opinion from Dr. S.G., 
concludes that the Veteran developed back pain in the 
military, Dr. S.G. continued on to say that his current 
manifestations "may have developed during his time in the 
military."  This equivocal statement regarding the etiology 
of this condition is too tenuous to support a conclusion that 
his current back disability is the result of injuries 
sustained in service.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (indicating that a doctor's opinion 
suggesting a condition "may be" related to service is too 
speculative when phrased in such equivocal language because 
this is tantamount to saying the condition just as well 
""may not be" related to service).  See, too, Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); and Winsett v. West, 11 Vet. App. 420, 
424 (1998) (while an absolutely accurate determination of 
etiology is not a condition precedent to granting 
service connection, nor is definite etiology or obvious 
etiology, a doctor's opinion phrased in terms of "may or may 
not" be related to service is an insufficient basis for an 
award of service connection).  

Therefore, the Board finds that the most probative competent 
medical evidence of record establishes that the Veteran's 
back disability is less likely as not related to his military 
service, including as due to his in-service complaints of 
back symptoms.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim for service connection for a back disorder is 
reopened.

Service connection for a back disability is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


